DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the base is one or more of planar,… oval, rectangular, square, or triangular in shape” as set forth in Claims 6, 27, and 42; “wherein the base is one of: at least partially hollow and configured for one or more of receiving or hiding attachment mechanisms associated with the first support member and the second support member” as set forth in Claims 7, 28, and 43; “the base comprises one or more of brass, stainless, aluminum, plastic, or rubber” as set forth in Claims 9, 30, and 45; “wherein one or more of the first support member, the second support member, the extension member, or the third support member, the fourth support member are …, cubed, tubular, triangular, or rectangular” as set forth in Claims 21, 22, 38, and 55-56 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 5 and 26, lines 3-4, the phrase “second extension member” has no antecedent basis in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-28, 30-33, and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Patent No. 4,792,102).
With respect to Claim 23, Olson, Figures 1-6, teaches a consolidated towel holder, comprising: 
a base 12; 
a first support member 16 extending upward from the base 12; 
a second support member 14 extending upward from the base 12 and configured for supporting a paper towel roll 42; and 
a cap 18,38 in slidable contact with the first support member 16 via an extension member 18 such that the cap gravitationally rests atop the paper towel roll.  
With respect to Claim 24, Olson further teaches wherein the cap 18,38 comprises a lower portion having a smaller circumference (see bottom half of element 38) than a larger circumference of an upper portion of the cap (see upper half of element 38) such that the lower portion may rest inside an upper end of the paper towel roll.  
With respect to Claim 25, Olson further teaches wherein the extension member 18,38 comprises a sliding mechanism (see Figure 4) configured to enable the cap and extension 18,38 member to slide up and down along the first support member 16 as well as rotate around an axis of the first support member 16 such that the extension member is pivotable relative to the first support member.  
With respect to Claim 26, Olson further teaches wherein the cap and extension member 18,38 are configured to provide a downward force atop the paper towel roll such that the cap stabilizes the paper towel roll while allowing rotation of the paper towel roll around the second extension member.  
With respect to Claim 27, Olson further teaches wherein the base is one or more of planar, circular, oval, rectangular, square, or triangular in shape.  
With respect to Claim 28, Olson further teaches wherein the base is one of: at least partially hollow and configured for one or more of receiving or hiding attachment mechanisms associated with the first support member and the second support member; or at least partially solid and weighted.  
With respect to Claim 30, Olson further teaches wherein the base comprises one or more of brass, stainless, aluminum, plastic, or rubber.  
With respect to Claim 31, Olson further teaches wherein the second support member is configured to selectively and releasably attach to the base.  
With respect to Claim 32, Olson further teaches wherein the second support member is radially centrally positioned on the base.  
With respect to Claim 33, Olson further teaches wherein the cap has a first diameter that is larger (see upper half of element 38) than a second diameter (see bottom half of element 38) of the second support member.  
With respect to Claim 35, Olson further teaches wherein a first length of the first support member is one of greater than or equal to a second length of the second support member.  
With respect to Claim 36, Olson further teaches wherein the first support member is spaced axially apart from the second support member by a distance approximately equal to a radius of the paper towel roll.  
With respect to Claim 37, Olson further teaches wherein one or more of the first support member, the extension member, or the second support member have one or more of equal diameters or differing diameters.  
With respect to Claim 38, Olson further teaches wherein one or more of the first support member, the second support member, or the extension member are circular, cylindrical, cubed, tubular, triangular, or rectangular.  
With respect to Claim 39, Olson, Figures 1-6, teaches a consolidated towel holder, comprising: 
a base 12; 
a first support member 16 extending upward from the base; and 
a second support member 14 extending upward from the base 12 and parallel to the first support member and configured for supporting a fabric towel or cleaning apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent No. 4,792,102) in view of Taylor (U.S. Patent No. 10,517,442).
With respect to Claim 1, Olson, Figures 1-6, teaches a consolidated towel holder 10, comprising: 
a base 12; 
a first support member 16 extending upward from the base 12; 
a second support member 14 extending upward from the base 12 and configured for supporting a paper towel roll 42; 
a cap 18,38 in slidable contact with the first support member 16 via an extension member 18 such that the cap 18 gravitationally rests atop the paper towel roll 42.
Olson teaches all the elements of the holder except for a third support member extending perpendicularly from the first support member and configured for supporting a fabric towel or cleaning apparatus.
However, Taylor, Figures 1-4, teaches a third support member 18,28 (see Figures 1 and 3) extending perpendicularly from a support member 16 and configured for supporting a fabric towel 14 or cleaning apparatus.
It would have been obvious to one of ordinary skill in the art to provide Olson with a third support member, as taught by Taylor, for the purpose of holding both paper towels and cloth towels at a same location where either type towel can be easily obtained for any particular clean-up job in a kitchen.  See Column 1, lines 30-33.
With respect to Claim 2, Olson further teaches wherein the cap 18,38 comprises a lower portion having a smaller circumference (see bottom half of element 38) than a larger circumference of an upper portion (see upper half of element 38) of the cap such that the lower portion may rest inside an upper end of the paper towel roll.  
With respect to Claim 3, Taylor further teaches a fourth support member (see part of Figure 1 on page 8 of this Office Action) extending perpendicularly from the first support member and configured for supporting one or more additional fabric towels or cleaning apparatuses.  
[AltContent: textbox (4th support member)][AltContent: textbox (3rd support member)][AltContent: arrow][AltContent: arrow]			
    PNG
    media_image1.png
    452
    402
    media_image1.png
    Greyscale

With respect to Claim 4, Olson further teaches wherein the extension member 18,38 comprises a sliding mechanism configured to enable the cap and extension member to slide up and down along the first support member 16 as well as rotate around an axis of the first support member 16 such that the extension member 18,38 is pivotable relative to the first support member.  See Figure 4.
With respect to Claim 5, Olson further teaches wherein the cap and extension member 18,38 are configured to provide a downward force atop the paper towel roll such that the cap stabilizes the paper towel roll while allowing rotation of the paper towel roll around the second extension member.  
With respect to Claim 6, Olson further teaches wherein the base is one or more of planar, circular, oval, rectangular, square, or triangular in shape.  
With respect to Claim 7, Olson further teaches wherein the base is one of: at least partially hollow and configured for one or more of receiving or hiding attachment mechanisms associated with the first support member and the second support member; or at least partially solid and weighted. 
With respect to Claim 8, Olson in view of Taylor are advanced above. 
Olson in view of Taylor teach weighted bases but they are silent as to how much the base weighs.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the weight of the base of Olson or Taylor to be between approximately one pound and four pounds as specified in Claim 8, lines   1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
	With respect to Claim 9, Olson further teaches wherein the base comprises one or more of brass, stainless, aluminum, plastic, or rubber.  
With respect to Claim 10, Olson further teaches wherein the second support member 14 is configured to selectively and releasably attach to the base.  
With respect to Claim 11, Olson further teaches wherein the second support member is radially centrally positioned on the base.  
With respect to Claim 12, Olson further teaches wherein the cap has a first diameter (see top half of element 38) that is larger than a second diameter of the second support member (see bottom half of element 38). 
 With respect to Claim 13, Olson in view of Taylor are advanced above. 
Olson in view of Taylor teach weighted bases but they are silent as to the dimensions of each of the elements of the holder.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension each of the elements of Olson or Taylor as specified in Claim 13, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 14, Olson further teaches wherein a first length of the first support member is one of greater than or equal to a second length of the second support member.  
With respect to Claim 15, Olson further teaches wherein the first support member is spaced axially apart from the second support member by a distance approximately equal to a radius of the paper towel roll. 
With respect to Claim 16-17, Olson in view of Taylor are advanced above. 
Taylor teaches third and fourth support members but Taylor is silent as to the dimensions above the base. 
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the distance of the third and fourth support members above the base of Taylor as specified in Claims 16-17, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use. 
With respect to Claim 18, Olson further teaches wherein the third support member is adjacent a distal end of the first support member.  
With respect to Claim 19, Olson further teaches wherein the third support member is selectively detachable from the first support member such that the cap can slide on or off the first support member.  
With respect to Claim 20, Olson further teaches wherein one or more of the first support member, the second support member, the extension member, or the third support member have one or more of equal diameters or differing diameters.  
With respect to Claim 21, Olson further teaches wherein one or more of the first support member, the second support member, the extension member, or the third support member are circular, cylindrical, cubed, tubular, triangular, or rectangular.  
With respect to Claim 22, Taylor further teaches wherein the fourth support member is circular, cubed, tubular, triangular, or rectangular.
Claim(s) 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent No. 4,792,102) as applied to Claims 23-28, 30-33, and 35-38 above.
With respect to Claim 29, Olson is advanced above. 
Olson teaches a weighted base but Olson is silent as to how much the base weighs.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the weight of the base of Olson to be between approximately one pound and four pounds as specified in Claim 29, lines 1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 34, Olson in view of Taylor are advanced above. 
Olson teaches the elements of the holder but is  silent as to the dimensions of each of the elements of the holder.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension each of the elements of Olson or Taylor as specified in Claim 34, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claim(s) 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent No. 4,792,102) as applied to Claims 23-28, 30-33, and 35-39 above.
Olson teaches all the elements of the holder except for a third support member extending perpendicularly from the first support member and configured for supporting one or more additional fabric towels or cleaning apparatuses.
However, Taylor, Figures 1-4, teaches a third support member 18,28 (see Figures 1 and 3) extending perpendicularly from a support member 16 and configured for supporting one or more additional fabric towels 14 or cleaning apparatuses.
It would have been obvious to one of ordinary skill in the art to provide Olson with a third support member, as taught by Taylor, for the purpose of holding both paper towels and cloth towels at a same location where either type towel can be easily obtained for any particular clean-up job in a kitchen.  See Column 1, lines 30-33.
With respect to Claim 41, Taylor further teaches a fourth support member (see part of Figure 1 on page 8 of this Office Action) extending perpendicularly from the first support member and configured for supporting one or more additional fabric towels or cleaning apparatuses.  
With respect to Claim 42, Olson further teaches wherein the base is one or more of planar, circular, oval, rectangular, square, or triangular in shape.  
With respect to Claim 43, Olson further teaches wherein the base is one of: at least partially hollow and configured for one or more of receiving or hiding attachment mechanisms associated with the first support member and the second support member; or at least partially solid and weighted.
With respect to Claim 44, Olson is advanced above. 
Olson teaches a weighted base but Olson is silent as to how much the base weighs.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the weight of the base of Olson to be between approximately one pound and four pounds as specified in Claim 29, lines 1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 45, Olson further teaches wherein the base comprises one or more of brass, stainless, aluminum, plastic, or rubber.  
With respect to Claim 46, Olson further teaches wherein the second support member is configured to selectively and releasably attach to the base.  
With respect to Claim 47, Olson further teaches wherein the second support member is radially centrally positioned on the base.
With respect to Claim 48 and 51-52, Olson in view of Taylor are advanced above. 
Olson in view of Taylor teach weighted bases but they are silent as to the dimensions of each of the elements of the holder.
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension each of the elements of Olson or Taylor as specified in Claim 48, because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 49, Olson further teaches wherein a first length of the first support member is one of greater than or equal to a second length of the second support member.  
With respect to Claim 50, Olson further teaches wherein the first support member is spaced axially apart from the second support member by a distance approximately equal to a radius of the paper towel roll.  
With respect to Claim 53, Taylor further teaches wherein the third support member is adjacent a distal end of the first support member.  
With respect to Claim 54, Olson further teaches wherein one or more of the first support member, the second support member, or the third support member have one or more of equal diameters or differing diameters.  
With respect to Claim 55, Olson further teaches wherein one or more of the first support member, the second support member, or the third support member are circular, cylindrical, cubed, tubular, triangular, or rectangular.  
With respect to Claim 56, Taylor further teaches wherein the fourth support member is circular, cubed, tubular, triangular, or rectangular.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654